



Exhibit 10.1




AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT


Reference is made to the employment agreement between Mark J. Barrenechea and
Open Text Corporation dated as of October 30, 2012, as amended (the “Employment
Agreement”). Defined terms used herein are as defined in the Employment
Agreement unless otherwise stated.


Section 7(b)(ii) of the Employment Agreement is hereby amended to insert “Except
as expressly stated in an instrument of grant entered into pursuant to the 2004
Stock Option Plan, as amended,” at the beginning of the paragraph.


All terms and conditions of the Employment Agreement, except as varied by this
Amendment No. 4, remain in full force and effect.




IN WITNESS WHEREOF, the Executive and the Corporation have executed this
Amendment No. 4 to the Employment Agreement as of the 14th day of August, 2020.




 
Open Text Corporation
 
Mark J. Barrenechea
 
 
 
 
Name:
/s/ Gordon A. Davies
 
/s/ Mark J. Barrenechea
 
 
 
 
Title:
Executive Vice President,
Chief Legal Officer and
Corporate Development
 
 















1